UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1778



JOSEPH E. MACON,

                                                Plaintiff - Appellant,


          versus


CHARLES   R.  BEDDINGFIELD,   their   official
capacities as police officers for the City of
Williamston, County of Anderson; D. B. BROOKS,
their official capacities as police officers
for the City of Williamston, County of
Anderson; DAVID J. ROGERS, official capacity
as dogcatcher for the City of Williamston,
County of Anderson,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CA-
02-3734-8-26-BI)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Macon, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Joseph   E.   Macon   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.              See Macon v.

Beddingfield, No. CA-02-3734-8-26-BI (D.S.C. filed June 7, 2004 &

entered June 8, 2004).     We deny appellees’ motion to dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 3 -